PER CURIAM.
William G. Sanders seeks mandamus relief to compel the circuit court to rule on an extraordinary writ petition by which he seeks an award of additional gain time. While we recognize that much of the delay in ruling on petitioner’s claim was attributable to extensions of time granted to respondent, respondent’s response below was filed approximately six months ago, and petitioner is entitled to a reasonably prompt disposition of his claim. Accordingly, the petition for writ of mandamus is granted. Within 30 days of the date of issuance of mandate herein, the circuit court shall enter an order disposing of the petition below.
Petition for writ of mandamus GRANTED.
BENTON, C.J., HAWKES and CLARK, JJ., concur.